Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *638entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating prison disciplinary rules prohibiting inmates from engaging in solicitation or harassment, interfering with a plea and violating facility correspondence procedures. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Insofar as petitioner has been accorded all of the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Terry v Goord, 14 AD3d 766 [2005]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.